In an action to recover damages for defamation, the defendants appeal from an order of the Supreme Court, Nassau County (Ain, J.), entered November 27, 1985, which denied their motion for summary judgment dismissing the complaint, with leave to renew after the completion of pretrial discovery proceedings.
*441Ordered that the order is affirmed, without costs or disbursements.
The plaintiff has demonstrated that discovery is needed to produce evidence of malice on the part of the defendant Dr. Weintraub. Thus, Special Term did not err in denying the defendants’ motion, with leave to renew following discovery (see, La Scala v D’Angelo, 104 AD2d 930; Harris v Alcan Aluminum Corp., 91 AD2d 830, affd 58 NY2d 1036). Moreover, inasmuch as the defendant Dr. Weintraub accused the plaintiff of personal dishonesty, the allegedly libelous statements are not constitutionally protected expressions of opinion (see, Rinaldi v Holt, Rinehart & Winston, 42 NY2d 369, 381-382, cert denied 434 US 969). Mangano, J. P., Niehoff, Kunzeman and Kooper, JJ., concur.